Citation Nr: 1210399	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  10-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for spondylosis of the lumbar spine at L5-S1 with degenerative disc disease of L4-L5 and L5-S1 with lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to April 1945. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO confirmed and continued the 20 percent disability rating for the Veteran's lumbar spine disability previously rated as hypertrophic arthritis of the lumbosacral spine upon deformity of spine with spondylolisthesis of the L5 and S1 vertebrae.  

In February 2012, the Veteran provided testimony at a video conference hearing before the undersigned; a transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2012, the Veteran testified before the Board that his service-connected lumbar spine disability had worsened.  Specifically, he asserted that he experienced bilateral swelling, numbness, and tingling down his legs and to his ankles.  He further indicated that the tingling in his left leg was worse than his right leg.  See February 2012 hearing transcript.  The most recent examination of record dated in July 2009 demonstrates that the Veteran denied experiencing any numbness and tingling due to his lumbar spine disability.  Moreover, while the examination report indicates that the Veteran had diffusely decreased sensation to light touch from the knees to the toes, there was no noted neurological diagnosis.  See July 2009 VA examination report.  Given the Veteran's credible testimony of such symptomatology subsequent to the aforementioned examination, the examination is inadequate to rate the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.2 (2011).  Thus, on remand, the Veteran must be afforded a VA neurological examination to assess the neurological deficits, if any, attributable to his service-connected lumbar spine disability.    

The Veteran further testified at the recent hearing that he was receiving treatment for his back condition at VAMC Memphis for more than one year.  He also asserted that he was scheduled for a urologist appointment in mid-February 2012.  Aside from the July 2009 VA examination report, the most recent VA outpatient treatment records within the claims file are dated in October 1950.  Given that the aforementioned VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his back since May 2008.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file and the Veteran should be notified of this fact. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of all manifestations of his service-connected lumbar spine disability, to include any neurological manifestations and to address his claimed bilateral lower extremity swelling, numbness, and tingling symptomatology.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  

Based on the examination and review of the record, the examiner should identify any neurologic manifestations of the Veteran's service-connected lumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with specific reference to the nerve(s) affected.  The examiner should provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  Identify any affected nerve, and state the severity of the impairment of the nerve affected.

3.  After the development requested above has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



